FILED
                            NOT FOR PUBLICATION                             MAR 22 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOEL ANGUIANO-ALVARADO,                          No. 14-72986

              Petitioner,                        Agency No. A077-067-149

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 15, 2016**

Before:       GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Joel Anguiano-Alvarado, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) order of removal. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the decision to deem an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application abandoned. Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013). We

grant in part and dismiss in part the petition for review, and remand.

      Under the circumstances presented by this case, the agency abused its

discretion in concluding that Anguiano-Alvarado abandoned his applications for

relief. See Cui v. Mukasey, 538 F.3d 1289, 1295-96 (9th Cir. 2008) (abuse of

discretion where the IJ’s decision was “arbitrary and unreasonable”).

      To the extent Anguiano-Alvarado contends the IJ exhibited bias against him,

we lack jurisdiction to review that unexhausted contention. See Velasco-Cervantes

v. Holder, 593 F.3d 975, 978 n.3 (9th Cir. 2010), overruled on other grounds by

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc) (citation to

legal authority, without corresponding argument, is “completely insufficient to put

the BIA on notice of the argument”).

      In light of this disposition, we need not reach Anguiano-Alvarado’s

remaining contentions regarding due process and whether the BIA sufficiently

considered his arguments.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DISMISSED in part;

REMANDED.




                                          2                                   14-72986